DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland Gerritsen van der Hoop (US 2008/0027579 – hereinafter Hoop).
Re Claim 1:
Hoop discloses a modular dispenser, comprising: a cartridge (38) configured to hold a plurality of pills, the cartridge (38) comprising an opening (40) through which at least one pill is configured to pass under an influence of gravity and a perimeter (44) that extends around the opening (40); a dispensing base (36) configured to removably receive the cartridge (38), the dispensing base (36) comprising a funnel (46) with a funnel inlet (at 40) proximate the opening (40) of the cartridge (38) and a funnel outlet (48) spaced apart from the funnel inlet (at 40); and a drawer (50) configured to receive the at least one pill, the drawer (50) configured to be slidably received within the dispensing base (36), the drawer (50) comprising a well (52) to receive the at least one pill from the funnel outlet (48) (see Figs. 7-8), (see Figs. 1-10).  

Re Claim 9:
Hoop discloses wherein the funnel (46) comprises a funnel parapet (42) extending away from the funnel (42) towards the opening of the cartridge (38) wherein at least one of the funnel parapet (42) and the perimeter (44) of the opening of the cartridge (38) comprises an engagement mechanism (at 44) configured to engage the other of the funnel parapet (42) and the perimeter of the opening of the cartridge (see Fig. 7).  

Re Claim 10:
Hoop discloses wherein the funnel parapet (42) comprises the engagement mechanism, the engagement mechanism comprising a snap-fitting configured to engage a ridge (edges of 44) on the perimeter of the opening of the cartridge (Examiner notes the device is configured for such, thus, teaches snap fitting as defined by the claim).  

Re Claim 15:
Hoop discloses wherein the cartridge (38) and the dispensing base (36) comprise a pair of complementary alignment features (42, 44) (see Fig. 7).  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 7, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of E. C. Silver (2,669,349 – hereinafter Silver).
Re Claims 2-4, 6, and 7:
Hoop discloses the device of claim 1, but fails to teach a metering flap movably positioned between the funnel outlet and the well of the drawer.  

Silver teaches a metering flap (56) movably positioned between a funnel outlet (near 35) and a well (Z shaped perimeter lower and top which both serve as a portion of a well for holding product) of a drawer (pusher (48)) (see Fig. 2), (see Figs. 1-6).  Re Claim 3: Silver teaches wherein the metering flap (56) is pivotably coupled to at least one of the funnel (34) and the dispensing base (see Fig. 2).  Re Claim 4: Silver teaches wherein the metering flap (56) is configured to one of a) at least partially block and b) fully block the funnel outlet when the drawer/pusher (48)  is slidably extended away from a dispensing base (see Fig. 2) (Examiner notes that the specific drawer is taught by Hoop).  Re Claim 6: Silver teaches wherein a rear lip (62) of the well is configured to engage a lower surface of the metering flap (56) when the drawer/pusher is slidably extended away from the dispensing base, thereby causing the metering flap (56) to pivot and to at least partially block the funnel outlet (near 35).  Re Claim 7: Silver teaches wherein the metering flap (56) is configured to be at least partially received within the well (56) (upper portion) when the drawer/pusher is slidably moved into the dispensing base (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Silver to provide an additional means for orienting the next product to be dispensed so as to assure jam free dispensing flow.    





Re Claims 17, 18, and 20:
Hoop discloses a modular dispensing base (36) configured to dispense at least one pill under an influence of gravity, the modular dispensing base (36) comprising: a funnel (46) with a funnel inlet (at 40) and a funnel outlet (48) spaced apart from the funnel inlet (at 40); a drawer (50) configured to receive the at least one pill, the drawer (50) configured to be slidably received within the dispensing base (36), the drawer (50) comprising a well (52) to receive the at least one pill from the funnel outlet (48) (see Figs. 7-8), (see Figs. 1-10), but fails to teach a metering flap pivotably coupled to at least one of the funnel and the dispensing base.  

Silver teaches a metering flap (56) pivotably coupled to at least one of a funnel (34) and a dispensing base (see Fig. 2), (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Silver to provide an additional means for orienting the next product to be dispensed so as to assure jam free dispensing flow.  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of Silver and further in view of W. H. Rhindress (3,313,451 – hereinafter Rhindress).
Re Claim 5:
Hoop in view of Silver discloses the device of claim 2, but fails to teach wherein the metering flap comprises a pin proximate a rear of the metering flap about which the metering flap is configured to move.  

Rhindress further in view teaches wherein a metering flap (63) comprises a pin (near 62)  proximate a rear of the metering flap (63) about which the metering flap (63) is configured to move (see Fig. 4) (Examiner notes that pin is defined by central member which is non rotatable as indicated by the diagonal drawing lines which remain in the same place in Figs. 3-5 – a common art drawing for representing such).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop in view Silver with that of Rhindress to provide an alternative design choice for a pivot flap as known within the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of Mills et al. (US 2013/0213998 – hereinafter Mills)
Re Claim 8:
Hoop discloses the device of claim 1, but fails to teach wherein the funnel comprises a funnel platform that extends laterally away from the funnel and the dispensing base comprises at least one pair of ribs configured to receive the funnel platform.  

Mills further in view teaches wherein a funnel (110) comprises a funnel platform that extends laterally away from the funnel (110) and a dispensing base comprises at least one pair of ribs configured to receive the funnel platform (Examiner notes that Mills shows the opposite with the funnel (110) having a pair of ribs and the base (near 162) having a platform (see Fig. 5).    Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Mills to provide an alternative attachment means for two parts as known within the art.  Examiner further notes that reversing components of a prior art device is a skill obvious to one within the art that would not require further inventive skill.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of Decker et al. (5,211,308 – hereinafter Decker)
Re Claim 10:
Hoop discloses the device of claim 1, but where if fails to teach snap-fitting 

Decker teaches a funnel snap-fitting (see col. 3 lines 35-57).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Decker to provide a particular type of connection as known within the art.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of Kozlowski et al. (5,174,471 – hereinafter Kozlowski)
Re Claim 11:
Hoop discloses the device of claim 1, but fails to teach  wherein the dispensing base further comprises a drawer ceiling configured to at least partially cover the well of the drawer when the drawer is fully received within the dispensing base.  

Kozlowski teaches wherein a dispensing base further comprises a drawer ceiling (see platform near/below 40, 42) configured to at least partially cover a well (52) of a drawer when the drawer is fully received within the dispensing base (see Figs. 1 and 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Kozlowski to provide a design choice as known within the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of Yang Li (US 2019/0337708 – hereinafter  – Li)
Re Claim 12:
Hoop discloses the device of claim 1, but fails to teach wherein the dispensing base further comprises at least one guiding rail configured to engage with and to guide the drawer.  

Li teaches wherein the dispensing base further comprises at least one guiding rail configured to engage with and to guide the drawer (Examiner notes that Yang teaches the reversal of the drawer comprising a rail 9 and the base comprising a guide 10) (see Figs. 7 and 8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Li to provide a design choice as known within the art.  Examiner further notes that reversal of the components of a prior art device is an obvious skill to one of ordinary skill in the art.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of Fernand Galopin (4,531,658 – hereinafter  – Galopin)
Re Claim 13:
Hoop discloses the device of claim 1, but fails to teach wherein the dispensing base further comprises at least one travel stop configured to prevent the drawer from being removed from the dispensing base.  

Galopin teaches wherein a dispensing base further comprises at least one travel stop (29) configured to prevent a drawer from being removed from a dispensing base (see Figs. 4-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Galopin to prevent a drawer from being removed from a base during a sliding motion.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoop in view of Ian David Wood (US 2004/0065579 – hereinafter Wood).
Re Claims 14 and 16:
Hoop discloses the device of claim 1, but fails to teach at least one roller upon which the drawer is configured to roll, and at least one ballast.  

Wood teaches at least one roller (86) upon which a drawer (4) is configured to roll (see Fig. 6a).  Re Claim 16: Wood teaches at least one ballast (116) (see Figs. 9-10(b)).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Wood to provide a particular means for sliding a drawer which would allow for increased control over the opening and closing of said door.




Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Li in view of Boykin et al. (US 2005/0077314 – hereinafter Boykin).
Re Claim 19:
Li discloses a method of assembling a modular dispenser for pills, comprising: partially inserting a drawer (5) into a drawer opening (see Fig. 1 and 2) of a front cap (cover surface) of a dispensing base (1); positioning a funnel (3) adjacent to one of a left panel and a right panel of the dispensing base (1) (see Figs. 5 and 6); coupling the left panel (2) to the right panel (near 1) of the dispensing base (1), but fails to teach 22Atty. Dkt. No. 10309-09168 UScoupling the front cap to the left panel and the right panel.  

Boykin teaches coupling a front cap (12) to a left panel (left side) and a right panel (right side) (see Figs. 1-6B).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Hoop with that of Boykin to increase the aesthetic design of a device housing/container while also being capable of allowing insertion and exiting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wade et al. (US 2019/0389277) – shows common art drawing of a flap and pin connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651